Citation Nr: 9926990	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-13 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than April 11, 1996, 
for the grant of a 100 percent disability evaluation for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
of the Fort Harrison Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 100 percent evaluation 
for PTSD, effective April 11, 1996.  


REMAND

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 (West 1991) and 38 C.F.R. § 3.400 (1998).  The statute 
provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  

38 U.S.C.A. § 5110 (West 1991).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

(1) General. Except as provided in 
paragraph (o)(2) of this section and Sec. 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later. A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and the VA General 
Counsel have interpreted the applicable laws and regulations 
as meaning that if the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

On VA examination in January 1995, the veteran reported that 
during the previous six months he had received treatment for 
PTSD at a VA facility and from "Tony Rizza."  These records 
have not been made a part of the claims folder, although they 
could show that an increase in disability was factually 
ascertainable, and the VA records could serve as the basis 
for an earlier informal claim for increase.  38 C.F.R. 
§ 3.157 (1998).  The Board further notes that under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should take all necessary 
steps to obtain all records of the 
veteran's treatment for PTSD prior to 
January 1995, including records of the 
treatment reported on the January 1995 VA 
examination, and all records pertaining 
to any claims for Social Security 
disability benefits.  Any records so 
obtained, and not currently part of the 
claims folder, should be associated with 
that folder.

2.  The RO should than readjudicate the 
veteran's claim for an earlier effective 
date for the grant of a 100 percent 
evaluation for PTSD in accordance with 
the Court's decision in Harper, and 38 
C.F.R. § 3.400(o).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




